DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 01/25/2021. Claims 1, 3-5, 7, 9-11, 13 and 14 have been amended. 

3. 	The examiner withdraws the 35 USC 112(f) claim interpretation since the claims have been amended to recite structure for the previously claimed units. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Allowable Subject Matter
5.	Claims 1-14 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7. 	Regarding claim 1, the prior art does not teach or fairly suggest “…the accessory device comprising: at least one processor configured to perform operations of a communication control unit configured to control communication with the imaging apparatus via a communication unit, wherein the communication control unit transmits: (A) information indicating the number of indexes of distance information displayed in and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-6 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 7, the prior art does not teach or fairly suggest “…the imaging apparatus comprising at least one processor configured to perform operations of following units: a display unit including a display area where distance information corresponding to the focus lens position is displayed; and a communication control unit configured to control communication with the accessory device via a communication unit, wherein the communication control unit receives: (A) information indicating the number of indexes of distance information displayed in association with the display area; (B) information indicating indexes of distance information the number of which is indicated by the number; (C) information indicating a position of each index of distance information relative to the display area; and (D) information indicating distance information corresponding to the focus lens position…” and used in combination with all of the other limitations of claim 7.

Claims 8-12 depend on allowable claim 7. Therefore, the dependent claims are also held allowable.

11. 	Regarding claim 13, the prior art does not teach or fairly suggest “…the control method comprising: controlling communication with the imaging apparatus via a communication unit, wherein in the control of the communication, the following are transmitted: (A) information indicating the number of indexes of distance information displayed in association with the display area; (B) information indicating indexes of distance information the number of which is indicated by the number; (C) information indicating a position of each index of distance information relative to the display area; and (D) information indicating distance information corresponding to the focus lens position…” and used in combination with all of the other limitations of claim 13.

12. 	Regarding claim 14, the prior art does not teach or fairly suggest “…the control method comprising: controlling communication with the accessory device via a communication unit, wherein in the control of the communication, the following are received: (A) information indicating the number of indexes of distance information displayed in association with the display area; -6-Amendment for Application No.: 16/444920 Attorney Docket: I 0188907US01 (B) information indicating indexes of distance information the number of which is indicated by the number; (C) information indicating a position of each index of distance information relative to the display area; and (D) information indicating distance information corresponding to the focus lens position…” and used in combination with all of the other limitations of claim 14.

. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/31/2021